DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 02/05/2020 and 06/16/2021, have been considered.

Drawings
The drawings filed on 02/05/2020 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 29, 38, and 43 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claim 29, line 4 of claim 29 recites the phrase “…positions of the sensor array…”  Claims 38 and 43 each recite the same phrase.  This is the first recitation of the phrase “…the sensor array…” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.
Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 26 recites:
A system for sensor-derived swing action detection, the system comprising: at least one processor; and machine readable media including instructions that, when executed by the at least one processor, cause the at least one processor to: compress a set of sensor values into a first lower dimension; extract features from the compressed set of sensor values; cluster the features into a set of clusters; and detect a swing action based on a distance between members of the set of clusters.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 37 and 42.
Under Step 1 of the analysis, claim 26 does belong to a statutory category, namely it is a machine claim.  Likewise, claim 42 is a process claim.  
Under Step 2A, prong 1, claim 26 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “compress a set of sensor values…”  Claim 26 additionally recites the judicial exceptions of “extract features from the compressed set of sensor values,” “cluster the features into a set of clusters,” and “detect a swing action based on a distance between members of the set of clusters” each of which is a 
What remains of the claimed system is a set of sensor values, and at least one processor, each of which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing it done with the detected swing action. 
Under Step 2B, there are no steps recited which outside the judicial exception, and the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as claims 37 and 42, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 27-36, 38-41, and 43-46 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim 37 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 37 appears to recite a computer program which is not a statutory class of invention, and is thus rejected as being directed to non-statutory subject matter.  In arguendo, however, if the invention is considered a computer-readable storage medium carrying one or more sequences of one or more instructions, the broadest reasonable interpretation of a claim(s) drawn to a computer readable medium covers transitory propagating signals per se covering non-statutory subject matter.  A memorandum issued on January 26, 2010, from Director Kappos stated that:
per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Applicant is suggested to amend claim 37 to add the limitation “non- transitory” to the claim to overcome the non-statutory subject matter rejections.
Claims 38-41 are further rejected under 35 U.S.C. 101, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-29, 37-38, and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mettler (U.S. Patent Publication 2017 /0061817).
Regarding claim 26, Mettler teaches a system for sensor-derived swing action detection (Mettler: Abstract, [“…A movement augmentation system that provides various forms of feedback, including real-time and post-performance for training and rehabilitation…”]) comprising:

machine readable media including instructions that (Mettler: ¶31 [“…another aspect of the disclosure is directed to motion training programs. Suitable motion training programs comprise: one or more sensor inputs configurable to collect motion data; a computerized motion training program, wherein the computerized motion training program is configured to: parse the collected motion data into one or more movement units…”]), when executed by the at least one processor, cause the at least one processor to:
compress a set of sensor values into a first lower dimension (Mettler: FIGS. 15A-E; ¶116-120 [“…Movement measurements, such as from wearable motion sensors or optical motion capture systems, represent nonlinear time series. The analysis of time series relies on understanding the structural characteristics of the underlying dynamics. The characteristics associated with the architecture of the movement such as the movement phases in a tennis stroke or golf swing. Insights can be gained using computational visualization tools such as phase space; however, the states may have too many dimensions to be practical. Therefore, the data should be reduced…The dynamics driving the behavior, on the other hand, may be lower-dimensional…the goal is to transform the original movement data, which are described in terms of the high-dimensional time series x, into a lower dimensional description that preserves the geometric characteristics of the movement dynamics…This can be done, for example, using Taken's embedding theory.”]);
extract features from the compressed set of sensor values (Mettler: FIGS. 15A-E; . ¶123-126 [“…measurements y are acquired for example through motion sensors…The simplest way to 
cluster the features into a set of clusters (Mettler: FIGS. 15A-E; . ¶123-126 {See above.}); and
detect a swing action based on a distance between members of the set of clusters  (Mettler: FIGS. 1, 14, 15A-E; . ¶183-188 [“The system has inputs which include data streams, and outputs which include time-series descriptions of MUs, their associated features, and the outcome descriptors. Movement skill analysis applications require sampling measurement data at rates significantly higher (100 Hz or higher) compared to activity detection applications (10-25 Hz). Motion can also involve multi-dimensional state variables. Therefore, the measurement time histories result in large quantities of data. Moreover, the measurement data is often expanded to include estimates for unmeasured quantities, such as equipment orientation in space. The situation is further complicated when multiple sensors attached to different body segments. The large data can be challenging to manipulate and analyze, especially for real-time applications. Low-dimensional abstractions are used for efficient, real-time classification. A general approach to classification is to represent the time series through low-dimensional feature vectors. These vectors can then be used to determine movement classes efficiently using data clustering techniques. The movement class-membership information, in turn, can then be used to reconstitute the full-dimensional movement classes in terms of the original time histories. These can then be used to perform movement analysis, such as for evaluating movement techniques or skills…the classification is typically implemented on state vector data that allows reliable descriptions of the movement performance.”]).
claims 37 and 42, the claim recites limitations found within claim 26, and is rejected under the same rationale applied to the rejection of claim 26.

Regarding claim 27, Mettler teaches all the limitations of the parent claim 26 as shown above.  Mettler discloses obtain sensor readings from a sensor array; and generate the set of sensor values comprising members of the sensor readings on a first side of a threshold value (Mettler: ¶361 [“The initiation of the backswing phase can be detected by using the time the azimuth rate reaches a given threshold and azimuth has reached a threshold.”] {Including Eqns. 20-21.}).

Regarding claim 28, Mettler teaches all the limitations of the parent claim 26 as shown above.  Mettler additionally discloses the instructions to cluster the features into the set of clusters include instructions to cluster the features using k-means (Mettler: ¶294 [“These features are then classified using clustering algorithms such as K-Means.”]).

Regarding claim 29, Mettler teaches all the limitations of the parent claim 26 as shown above.  Mettler additionally discloses determining a velocity based on a calculation of an acceleration integration along time using the sensor readings; identify a set of positions of the sensor array at corresponding time stamps based on a calculation of a velocity integration along time using the velocity; reduce the set of positions using a plurality of thresholds; calculate a centroid of the reduced set of positions; determine a first vector from the centroid to a first position of the reduced set of positions; determine a second vector from the first position to a second position of the reduced set of positions; calculate a cross product of the first vector and                         
                            Z
                        
                    . A typical MEMS IMU the measurements typically include the three linear accelerations [ax; ay; az] and the three angular rates [p; q; r]. The measurements are usually down sampled (period T,) and filtered to yield time histories with appropriate information and size.”]; FIGS. 16A, 16C-1 – 16C-2; ¶354 [“…illustrates the 3DOF angular motion associated with the stroke for four stroke classes (BH TS and BH SL, PH TS and PH SL). The angular rate plots highlight that the coupling between rate components is important in delineating the stroke phases. In fact, from the dynamics standpoint the complete angular phase-space is 6 dimensional (3 angular rates+3 angles). From a behavioral standpoint, the stroke angular motion is probably a subspace with less than 6 dimensions. The fact that the sensed body rates describe a well-defined manifold in the 3D plots of FIG. 16C-1 to 16C-2 indicates that the rates alone are probably sufficient.”]).
Regarding claims 38 and 43, each claim recites limitations found within claim 29, and is rejected under the same rationale applied to the rejection of claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-31, 35-36, 39-40, and 44-45 are rejected under 35 USC § 103as being unpatentable over Mettler; in view of Shimono (U.S. Patent Publication 2018/0290034 A1).
claim 30, Mettler teaches all the limitations of the parent claim 26 as shown above.  Additionally Mettler discloses identifying a first set of peak and valley points, a second set of peak and valley points, and a third set of peak and valley points in the sensor readings (Mettler: FIG. 14; ¶185 [“FIG. 14 illustrates an overall classification of the motion pattern profiles. As used in the tennis example, starting from the extraction of stroke features from the movement profiles, and subsequently their use to assign membership of the strokes to the various classes…membership assignment 1420, which in turn has input into an ensemble of classified movement profiles 1430.”]); filter members of the first set of peak and valley points, the second set of peak and valley points, and the third set of peak and valley points to identify a set of contact candidate points; calculate a contact score for each member of the set of contact candidate points using a set of scoring criteria; and identify a member of the set of contact candidate points as corresponding to contact with an object based on the contact score for the member of the set of contact candidate points being outside of a threshold (Mettler: FIGS. 17-18; ¶382-387 [“One approach is to filter the data into low frequency and high frequency components.   With an estimate of the acceleration attributable to impact…Since the mass and moment of inertia of the ball are significantly smaller than the racket, the racket's state at the onset of the impact dominates the outcome, and the spin outcome can be estimated from the racquet's state alone…The impact location can be calculated from the relationship between translational and angular momentum transfer during the impact. Where H, L and, m are as defined above, and r is the position vector from the racquet mass center to the point of impact…Solving the above equations for the components of r gives the impact location.”] {Including Table 8 and Eqns. 28-35.}).

Shimono, in a similar field of endeavor, discloses a golf swing classification method (Shimono: Abstract.).  Therein, Shimono discloses data points corresponding to a first axis, a second axis, and a third axis of the sensor readings (Shimono: FIGS. 5A-B; ¶67-69 [“FIG. SA, the swing data (acceleration) of five players are shown; the solid lines show acceleration in the axis-x direction, broken lines show acceleration in the axis-y direction, and one-dot chain lines show acceleration in the axis-z direction.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of obtaining data points corresponding to a first axis, a second axis, and a third axis of the sensor readings, disclosed by Shimono, into Mettler, with the motivation and expected benefit of identifying contact candidate points for determining a center of contact.  This method for improving Mettler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Shimono.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Mettler and Shimono to obtain the invention as specified in claim 30.
Regarding claims 39 and 44, each claim recites limitations found within claim 30, and is rejected under the same rationale applied to the rejection of claim 30.

Regarding claim 31, Mettler, in view of Shimono, teach all the limitations of the parent claim 30 as shown above.  Mettler additionally discloses identify an active range of the sensor readings between a first point in time when an amplitude of the sensor readings is above an active range threshold and a last point in time when the amplitude of the sensor readings is above 
Regarding claims 40 and 45, each claim recites limitations found within claim 31, and is rejected under the same rationale applied to the rejection of claim 31.

Regarding claim 35, Mettler, in view of Shimono, teach all the limitations of the parent claim 30 as shown above.  Mettler additionally discloses a magnitude measurement and the instructions to calculate the contact score for each member of the set of contact candidate points include instructions to: determine, for each member of the set of contact candidate points, a first neighbor candidate of the set of contact candidate points and a second neighbor candidate of the set of contact candidate points, the first neighbor candidate immediately prior to the member on an axis, the second neighbor candidate immediately subsequent to the member on the axis; calculate a first distance between the member and the first neighbor candidate and a second distance between the member and the second neighbor candidate; determine a minimum distance value as a minimum of the first distance and the second distance; calculate the magnitude measurement as an area in a direction from the member to first neighbor candidate with a magnitude range of twice the minimum distance value plus one; and use the magnitude measurement for each member of the set of contact candidate points with a piecewise linear See above.}; FIGS. 18-19, 20A; ¶343-348, ¶358-367 [“The racket motion during the ready phase is quasi stationary, therefore the ready phase period can be determined from the magnitude of the acceleration and angular rate measurements…The impact event is assumed to only last the period of time where the ball and racquet are in contact. Although the impact can be shown to be a nonlinear event (and therefore not guaranteed to be invariant in duration relative to impact strength), empirical study suggests that most impact events have a similar duration.”] {Including Eqns. 19-27.}).

Regarding claim 36, Mettler, in view of Shimono, teach all the limitations of the parent claim 30 as shown above.  Mettler additionally discloses the set of scoring criteria includes a time ratio measurement and the instructions to calculate the contact score for each member of the set of contact candidate points include instructions to: identify an active range of the sensor readings between a first point in time when an amplitude of the sensor readings is above an active range threshold and a last point in time when the amplitude of the sensor readings in above the active range threshold; calculate an active range time as a difference between a first time value corresponding to the last point in time and a second time value corresponding to the first point in time; calculate, for each member of the set of contact candidate points, a time offset as a difference between the third time value corresponding to the member and the first time value; calculate the time ratio measurement as the quotient of the time offset and the active range time; and use the time ratio measurement for each member of the set of contact candidate points See above.}; FIGS. 18-19, 20A; ¶343-348, ¶358-367 {See above.}; ¶384-387 [“The impact location can be calculated from the relationship between translational and angular momentum transfer during the impact…Where H, L and, m are as defined above, and r is the position vector from the racquet mass center to the point of impact. Solving the above equations for the components of r gives the impact location.”] {Including Eqns. 30-35.}).

Allowable Subject Matter
Claims 32-34, 41, and 46, stand rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejection under 35 U.S.C. 101.
The primary reason for the indicated allowability of claim 32, is that, in combination with the other claim elements, determining an alignment measurement for the member as a sum of the first timewise distance and the second timewise distance, and using the alignment measurement for each member of the set of contact candidate points with a sigmoid function to determine an alignment score for each member of the set of contact candidate points, wherein the instructions to calculate the contact score for each member of the set of contact candidate points include instructions to use the alignment score.  Therefore, dependent claim 32 would be 
Regarding dependent claims 41 and 46, each claim recites limitations found within claim 32, and is indicated as allowable under the same rationale applied to claim 32.
The primary reason for the indicated allowability of claim 33, is that, in combination with the other claim elements, determining a burst measurement for the member of the set of contact candidate points as a maximum of the first distance and the second difference, and using the burst measurement for each member of the set of contact candidate points with a sigmoid function to determine a burst score for each member of the set of contact candidate points, wherein the instructions to calculate the contact score for each member include instructions to use the burst score.  Therefore, dependent claim 33 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 34, is that, in combination with the other claim elements, calculate, for each member of the set of contact candidate points, a first drop between the member of the set of contact candidate points and a second member of the set of contact candidate points and a second drop between the member of the set of contact candidate points and a third member of the set of contact candidate points, the second member of the set of contact candidate points immediately prior to the member of the set of contact candidate points along an axis, the third member of the set of contact candidate points immediately subsequent to the member of the set of contact candidate points along the axis, determine the peak-valley drop measurement for the member of the set of contact candidate points as an average of the first drop and the second drop, and using the peak-valley drop 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2011/0307213 A1, to Zhao et al., is directed to a system for determining motion information including attitude and angular rate of a dynamic object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864